SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

594
CA 11-01299
PRESENT: SMITH, J.P., FAHEY, PERADOTTO, AND LINDLEY, JJ.


IN THE MATTER OF THE APPLICATION OF WILLIAM
HOGE, PETITIONER-APPELLANT, FOR THE DISSOLUTION
OF SELECT FABRICATORS, INC.;
SELECT FABRICATORS, INC., GARY W. WINCH, AND
DAVID YEARSLEY, RESPONDENTS-RESPONDENTS.
-----------------------------------------------                   ORDER
SELECT FABRICATORS, INC., PLAINTIFF,

                 V

WILLIAM HOGE AND WILLIAM HOGE CONSULTING, INC.,
DEFENDANTS-APPELLANTS.


WILLIAM S. ROBY, ROCHESTER, FOR PETITIONER-APPELLANT AND
DEFENDANTS-APPELLANTS.

JASON S. DIPONZIO, ROCHESTER, FOR RESPONDENTS-RESPONDENTS.


     Appeal from an   order of the Supreme Court, Ontario County
(Kenneth R. Fisher,   J.), entered April 27, 2011. The order denied
petitioner’s motion   to reargue his opposition to respondents’ motion
for partial summary   judgment seeking the dismissal of his
“counterclaims.”

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Empire Ins. Co. v Food City, 167 AD2d 983, 984).




Entered:    June 8, 2012                          Frances E. Cafarell
                                                  Clerk of the Court